Citation Nr: 0511959	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  97-29 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right foot as a result of surgical treatment in 1990 by 
the Department of Veterans Affairs.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from October 1966 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1997 by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right foot as a result of VA 
surgical treatment in 1990 was denied by a rating decision in 
September 1995 and that that rating action is final.  See 
38 U.S.C.A. § 7105 (West 2002).  Subsequent to the prior 
final denial of his claim in September 1995, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that the additional evidence was not new 
and material, and the current appeal on that issue ensued.

In June 2003, the Board remanded this case to the RO for 
further development of the evidence and for procedural 
reasons.  The case was returned to the Board in February 
2005.

FINDINGS OF FACT

1.  A rating decision in September 1995 denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the right foot as a result of VA surgical 
treatment in 1990.

2.  The additional evidence received since September 1995 
pertaining to the veteran's right foot is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for compensation under 38 U.S.C.A. § 1151 
for additional disability of the right foot as a result of VA 
treatment.

3.  Residuals of a left ankle fracture are primarily 
manifested by subjective complaints of pain without evidence 
of significant limitation of motion, weakness, functional 
loss, or other factors of disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right foot as a result of VA 
surgical treatment in 1990.  38 U.S.C.A. § 1151 (West 1991 & 
2002); 38 C.F.R. § 3.156(a) (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left ankle fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A remedial VCAA notice letter furnished by the RO to the 
veteran in July 2003 informed the veteran of the evidence 
needed to reopen his claim under 38 U.S.C.A. § 1151 and of 
the evidence needed to substantiate his increased rating 
claim, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claim.  The RO's letter advised the veteran 
that it was his responsibility to make sure that VA received 
any relevant non-federal records.  A supplemental statement 
of the case furnished by the RO to the veteran in August 2004 
set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims, and notified the veteran of the reasons and bases for 
the continued denial of his claims.

The RO's letter to the veteran and the supplemental statement 
of the case satisfied the first three elements of notice 
discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did 
advise him that it was his ultimate responsibility to support 
his claims with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
  
VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the VA, private, and prison medical 
treatment records identified by the veteran.  In addition, VA 
scheduled the veteran for a VA examination to evaluate his 
left ankle disability but the veteran was unable to appear 
for the examination due to his incarceration in a state 
prison.  The veteran's representative has pointed out that 
the Board's June 2003 remand directed that the veteran 
undergo a VA examination of his left ankle and has alleged 
that there is a violation of the holding in Stegall v. West, 
11 Vet. App. 268, 271 (1998) (a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.)  However, the record contains 
statements by officials of the state prison system in which 
the veteran is incarcerated that he is not permitted to leave 
the prison for a VA examination and that a VA physician would 
not be permitted to enter the prison for the purpose of 
conducting a physical examination of the veteran.  Therefore, 
the Board finds that the RO's attempts to arrange a VA 
examination of the veteran's left ankle constituted 
substantial compliance with the Board's June 2003 remand 
orders.  The veteran and his representative have not 
identified any additional existing evidence which is relevant 
to the issues on appeal.  The Board concludes that further 
assistance is not required and that the case is ready for 
appellate review.



II. Legal Criteria

A.  Attempt to Reopen claim Under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the amendments to 38 U.S.C.A. § 1151 do not apply to 
his current appeal. 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

During the pendency of the veteran's appeal, the regulations 
pertaining to new and material evidence were revised 
effective August 29, 2001.  See 66 Fed. Reg. 45,630 (August 
29, 2001).  The amended regulations apply only to claims 
reopened on or after August 29, 2001, and do not apply to the 
veteran's attempt to reopen his claim under 38 U.S.C.A. 
§ 1151.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

B.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004), pertaining to 
limited motion of an ankle, provides that an evaluation of 10 
percent is warranted for moderate limitation of motion of an 
ankle.  An evaluation of 20 percent requires marked 
limitation of motion of an ankle.

38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004), pertaining to 
ankylosis of an ankle, provides that an evaluation of 20 
percent requires anklylosis of the ankle in plantar flexion, 
less than 30 degrees, and that an evaluation of 30 percent 
requires ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees or in dorsiflexion between zero 
degrees and 10 degrees.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: Less movement than normal; More movement than 
normal; Weakened movement; Excess fatigability; 
Incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2004).

The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flareups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).



III. Factual Background and Analysis

A. Claim Under 38 U.S.C.A. § 1151

The evidence of record at the time of the prior final denial 
of the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for additional disability of the right foot as a 
result of VA surgical treatment included treatment records 
from a VA Medical Center and from a private hospital.

VA treatment records showed that, in May 1990, the veteran 
underwent a surgical procedure on his right foot: a Mark 5 
McBride bunionectomy and crescentric osteotomy of the 
proximal base of the first metatarsal of the right foot.   A 
K wire was placed during the May 1990 surgery and removed in 
October 1990.  

Records from the private hospital showed that, in May 1991, 
the veteran complained of right foot pain and diagnostic 
studies showed a nonunion of the first metatarsal at the 
osteotomy site with possible infection.  The infection 
cleared, and the osteotomy site was re-casted.  When the 
veteran was evaluated in January 1992, the right foot had 
full range of motion and was neurovascularly intact; the 
first metatarsal of the right foot was stable around the 
proximal osteotomy site.

The basis of the denial in September 1995 of the veteran's 
claim for compensation was that the veteran had no additional 
disability of the right foot as a result of VA surgical 
treatment in 1990.

The evidence added the record since September 1995 includes 
statements by the veteran and medical treatment records from 
the state prison system where the veteran is incarcerated.

In his substantive appeal, received in November 1997, the 
veteran stated that, following his VA right foot surgery in 
May 1990, he had an infection on the foot ant that his right 
foot did not heal for a year and a half after the surgery.  
The veteran's statement is not new in that it repeats 
statements he made prior to the final denial of his claim in 
September 1995.  His statement is likewise not material in 
that he did not claim in his statement to have current 
additional disability of the right foot as a result of VA 
surgical treatment.

State prison medical records show that, in July 2003, a 
physician found that the veteran has bilateral foot deformity 
with probable arthritic changes and that, in May 2004, 
orthotics were prescribed for both of the veteran's feet.  
These treatment records are new but they are not material 
because they do not contain any finding that VA surgical 
treatment of the veteran's right foot in 1990 caused any 
additional current disability of the foot.  

In sum, none of the additional evidence is new and material, 
and, for that reason, the claim for compensation under 
38 U.S.C.A. § 1151 for additional disability of the right 
foot as a result of VA surgical treatment is not reopened.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).      

B. Increased Rating Claim

The veteran filed his claim for an increased evaluation for 
residuals of a left ankle fracture in September 1996.  Prior 
to his claim, in March 1996, a VA examination had been 
canceled due to the veteran's incarceration.  During the 
pendency of the veteran's current appeal and pursuant to the 
Board's June 2003 remand, a VA examination to evaluate the 
veteran's left ankle disability was scheduled in July 2003.  
As noted above, however, prison officials indicated to VA 
that the veteran was not permitted to leave the prison for a 
VA examination and a VA physician would not be permitted to 
enter the prison to conduct an examination of the veteran.  
The VA examination scheduled for July 2003 was canceled by 
the veteran's wife due to his incarceration.

The only medical evidence during the appeal period pertaining 
to the veteran's left ankle consists of treatment notes in 
the veteran's prison medical records.  In April 2004, the 
veteran complained of left ankle pain.  The treating 
physician noted that there was no swelling of the ankle and 
that the veteran used orthotics on both feet.  He found that 
motion of flexion and extension was "free on both sides."  
In May 2004, new orthotics for the veteran's feet were 
approved.

The prison treatment records do not show that the veteran has 
more than moderate limitation of motion of the left ankle so 
as to warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5271.  Indeed, the finding in April 2004 was 
that there was no limitation of motion.  Ankylosis of the 
left ankle, which would warrant an increased evaluation under 
Diagnostic Code 5270, was likewise not shown.   Nor was there 
any medical finding of pain on use of the left ankle, of 
weakened movement of the left ankle, or of any of the other 
factors of disability listed in 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra.  There is thus no basis in the record on which 
an evaluation in excess of 10 percent for residuals of a left 
ankle fracture might be allowed, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2004).

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

New and material evidence not having been received, a claim 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
foot as a result of VA surgical treatment in 1990 is not 
reopened.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle fracture is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


